Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10383746B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10383746B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10383746B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10383746B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10383746B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10383746B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10383746B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10383746B2 in view of Clausen (2011/0208323A1). It has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim except specifying that “the glass fibers are formed as woven or nonwoven webs”.  [0027: glass; can be chopped and randomly oriented (this describes a web)]  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the chopped fiber composite lamination of Clausen because Clausen teaches the composite is strong, resilient and capable of flexing in multiple directions [0027].    
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10383746B2 in view of Clausen (2011/0208323A1). It has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim except specifying that “the glass fibers are formed as woven or nonwoven webs”.  [0027: glass; can be chopped and randomly oriented (this describes a web)] It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the chopped fiber composite lamination of Clausen because Clausen teaches the composite is strong, resilient and capable of flexing in multiple directions [0027].    

Drawings
The drawings are objected to under 37 CFR 1.84(h)(5)  because Figures 2 and 4 show(s) modified forms of construction in the same view. Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  See MPEP 6.22.05
The drawings are objected to because dotted lines are normally used to indicate a hidden line (part behind an apparatus in the figures).  See MPEP 6.24.01XI This is not supported by the instant disclosure and renders the drawing incorrect and inconsistent with the supported subject matter.  MPEP 608.02(f) specifically specifies modifications “may not be shown in broken lines on figures”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 recites the limitation "the front section" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant may have meant “the forward section” as recited in independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 12, 21-23, 28-31, 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trias in view of Clausen (2011/0208323A1) and in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot).

In regard to claim 1, Trias teaches a prosthetic foot device having a longitudinal direction (length of foot) and a transverse direction (width of foot) and comprising a base spring blade (base spring), an ankle spring blade (forefoot springs) and a heel spring blade heel springs), said base spring blade and said ankle spring blade being connected in a forefoot region of said prosthetic foot device (see figure),
 said base spring blade and said heel spring blade being connected in a heel region of said prosthetic foot device (see figure)
and said ankle spring blade and said heel spring blade being connected in an ankle region of said prosthetic foot device (connected at adapter in figure),
wherein said ankle spring blade comprises a forward section (toward toe), a medial section (mid-section) and a rear section (toward heel) in said longitudinal direction of said prosthetic foot device
However, Trias does not teach the foot comprises glass fibers or the thicknesses of the foot as claimed.
Clausen teaches a spring blade for a prosthetic foot made of a composite material comprising glass fibers. [0027] It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the composite material of Clausen in the foot of Trias because Clausen teaches the composite is strong, resilient and capable of flexing in multiple directions [0027].
Eitel teaches a foot plate with three thicknesses (fig 4-6; apply carbon fiber weave: apply three layers of carbon-fiber weave staggering the layers), where said forward section having a first thickness (toe), said medial section (middle) having a second thickness and said rear section (toward heel) having a third thickness, wherein said first thickness  is smaller than said second thickness and smaller than said third thickness and wherein said second thickness is smaller than said third thickness said ankle spring blade being divided into said forward section, said medial section and said rear section along dividing lines extending across said ankle spring blade from a first side edge to a second side edge of said ankle spring blade and wherein a change in thickness between said sections of said ankle spring blade takes place abruptly at said dividing lines (fig 4-6; since the layers are cut sharply and not feathered or tapered the changes are abrupt).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Eitel’s layup technique when manufacturing the foot of Trias because staggering the layers of fiber prevents weak points (step of applying carbon fiber weave).  In regard to claim 3, Trias meets the claim limitations as discussed in the rejection of claim 1, but does not teach the layup as claimed.  Eitel further teaches said dividing lines extend in said transverse direction, perpendicular to said longitudinal direction of said prosthetic foot device. (see fig 4, 6; apply carbon fiber weave: 3 staggered layers)  In regard to claim 4, Trias meets the claim limitations as discussed in the rejection of claim 1 and further teaches said base spring blade is made from a composite material comprising carbon fibers (see figure: carbon base spring), but does not teach the material of the heel spring blade as claimed.  Clausen teaches said heel spring blade is made from a composite material comprising glass fibers [0027].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the composite material of Clausen in the foot of Trias because Clausen teaches the composite is strong, resilient and capable of flexing in multiple directions [0027].  
In regard to claim 12, Trias meets the claim limitations as discussed in the rejection of claim 1, and further teaches said prosthetic foot device comprises a connecting device (adapter), said connecting device (adapter) being attached to said ankle spring blade within said ankle region of said prosthetic foot device (see figure).  In regard to claim 23, Trias meets the claim limitations as discussed in the rejection of claim 1 but does not teach the glass fiber material as claimed.  Clausen further teaches the glass fiber content in the composite material comprising glass fibers is at least 50% of a total volume of the composite material [0027: glass fibers].  However, Clausen remains silent to the volume of the glass compared to the resin.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amount of glass fiber in the composite to be at least 50% compared to resin in order to have a lighter weight device since the resin is heavier than the glass fibers.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.05  In regard to claim 30, Trias in view of Eitel meets the claim limitations as discussed in the rejection of claim 1, but the combination does not teach the exact percentages of each section of the foot as claimed (although the figures appear to be approximate).  It has been held that routine optimization of a result-effective variable, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize Trias in view of Eital to have a length of the front section is between 15% and 30% of a total length of the ankle spring blade, a length of the medial section is from 40% to 70% of the total length of the ankle spring blade, and a length of the rear section is from 15% to 35% of the total length of the ankle spring blade, wherein the rear section is longer than the front section because changing the length of the sections changes where the foot flexes and therefore effects gait and roll over (see page 2 of Eitel).  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.05  In regard to claim 31, Trias meets the claim limitations as discussed in the rejection of claim 1, and further teaches one of: The medial section of the ankle spring blade has a tapered width; wherein in the transverse direction of the ankle spring blade, the tapered width decreases in a direction from the rear section of the ankle spring blade to the forward section of the ankle spring blade, or the ankle spring blade has a constant width along a full longitudinal extension of the ankle spring blade (constant width as shown in the annotated figure).  In regard to claim 33, Trias teaches a prosthetic foot device having a longitudinal direction (length of foot) and a transverse direction (width of foot) and comprising: a base spring blade (see annotated figure), an ankle spring blade (see annotated figure) and a heel spring blade (see annotated figure), said base spring blade (see annotated figure) and said ankle spring blade (see annotated figure) being connected in a forefoot region of said prosthetic foot device (see figure, connected at the toe), said base spring blade and said heel spring blade being connected in a heel region of said prosthetic foot device (see figure connected at the rear heel) and said ankle spring blade and said heel spring blade being connected in an ankle region of said prosthetic foot device (see figure, connected at pyramid connector).
However, Trias does not teach the spring blade is a glass composite or the thicknesses as claimed.
Clausen teaches a spring blade for a prosthetic foot made of a composite material comprising glass fibers [0027] wherein the glass fibers are formed as woven or nonwoven webs [0027: glass; can be chopped and randomly oriented (this describes a web)], and wherein the webs have a specified fiber directionality (this could be any direction under the broadest reasonable interpretation) to provide a controlled elasticity of the ankle spring blade (the elasticity is an inherent property of the glass fiber material).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the composite material of Clausen in the foot of Trias because the composite is strong, resilient and capable of flexing in multiple directions [0027].
Eitel teaches a foot plate with three thicknesses (fig 4-6; apply carbon fiber weave: apply three layers of carbon-fiber weave staggering the layers), where said forward section having a first thickness (toe), said medial section (middle) having a second thickness and said rear section (toward heel) having a third thickness, wherein said first thickness  is smaller than said second thickness and smaller than said third thickness and wherein said second thickness is smaller than said third thickness said ankle spring blade being divided into said forward section, said medial section and said rear section along dividing lines extending across said ankle spring blade from a first side edge to a second side edge of said ankle spring blade and wherein a change in thickness between said sections of said ankle spring blade takes place abruptly at said dividing lines (fig 4-6; since the layers are cut sharply and not feathered or tapered the changes are abrupt).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Eitel’s layup technique when manufacturing the foot of Trias because staggering the layers of fiber prevents weak points (step of applying carbon fiber weave).  In regard to claim 34, Trias meets the claim limitations as discussed in the rejection of claim 33, but does not teach the fibers as claimed.  Clausen further teaches the webs have a specific fiber directionality [0027: glass; can be chopped and randomly oriented (this describes a web) and a randomly oriented is a specific directionality] to provide a controlled elasticity of the ankle spring blade (this is an inherent property of the glass fibers).  In regard to claims 35 and 39, Trias meets the claim limitations as discussed in the rejection of claims 33 and 38, wherein the glass fiber content in the composite material comprising glass fibers is at least 50% of a total volume of the composite material. [0027: glass fibers] However, Clausen remains silent to the volume of the glass fibers compared to the resin.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize the amount of glass fiber in the composite to be at least 50% compared to the resin in order to have a lighter weight device since resin is heavier than glass fibers.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed MPEP 2144.05.  In regard to claim 36, Trias meets the claim limitations as discussed in the rejection of claim 33, and further teaches wherein one of: the medial section of the ankle spring blade has a tapered width, wherein in the transverse direction of the ankle spring blade, the tapered width decreases in a direction from the rear section of the ankle spring blade to the forward section of the ankle spring blade, or the ankle spring blade has a constant width along a full longitudinal extension of the ankle spring blade (see annotated figure; the blade has a constant width).  In regard to claim 37, Trias teaches a prosthetic foot device having a longitudinal direction (length of foot) and a transverse direction (width of foot) and comprising a base spring blade (see annotated figure), an ankle spring blade (see annotated figure) and a heel spring blade (see annotated figure), said base spring blade and said ankle spring blade being connected in a forefoot region (at toe, see figure) of said prosthetic foot device, 
said base spring blade (see annotated figure)and said heel spring blade (see annotated figure) being connected in a heel region (at heel, see figure) of said prosthetic foot device and said ankle spring blade (see annotated figure) and said heel spring blade (see annotated figure) being connected in an ankle region (at connector, see figure) of said prosthetic foot device, 
the medial section of the ankle spring blade has a tapered width, wherein in the transverse direction of the ankle spring blade, the tapered width decreases in a direction from the rear section of the ankle spring blade to the forward section of the ankle spring blade, or the ankle spring blade has a constant width along a full longitudinal extension of the ankle spring blade (see annotated figure, the blade has a constant width)
However, Trias does not teach the foot comprises glass fibers or the thicknesses of the foot as claimed.
Clausen teaches a spring blade for a prosthetic foot made of a composite material comprising glass fibers. [0027] It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the composite material of Clausen in the foot of Trias because the composite is strong, resilient and capable of flexing in multiple directions [0027].
Eitel teaches a foot plate with three thicknesses (fig 4-6; apply carbon fiber weave: apply three layers of carbon-fiber weave staggering the layers), where said forward section having a first thickness (toe), said medial section (middle) having a second thickness and said rear section (toward heel) having a third thickness, wherein said first thickness  is smaller than said second thickness and smaller than said third thickness and wherein said second thickness is smaller than said third thickness said ankle spring blade being divided into said forward section, said medial section and said rear section along dividing lines extending across said ankle spring blade from a first side edge to a second side edge of said ankle spring blade and wherein a change in thickness between said sections of said ankle spring blade takes place abruptly at said dividing lines (fig 4-6; since the layers are cut sharply and not feathered or tapered the changes are abrupt).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Eitel’s layup technique when manufacturing the foot of Trias because staggering the layers of fiber prevents weak points (step of applying carbon fiber weave).  In regard to claim 38, Trias meets the claim limitations as discussed in the rejection of claim 37 but does not teach the glass fibers as claimed.  Clausen further teaches the glass fibers are formed as woven or nonwoven webs [0027: glass; can be chopped and randomly oriented (this describes a web)], and wherein the webs have a specified fiber directionality (this could be any direction under the broadest reasonable interpretation) to provide a controlled elasticity of the ankle spring blade (the elasticity is an inherent property of the glass fiber material).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trias in view of Clausen (2011/0208323A1) in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and further in view of Jonsson (2005/0038524A1).

In regard to claim 2, Trias meets the claim limitations as discussed in the rejection of claim 1, but does not teach the blade thicknesses as claimed.  As discussed above Eitel teaches a foot blade with a stepwise thickness.  Jonsson teaches that a foot can have a thickness in the range of 2.5-15mm [0044] which decreases from the posterior to the anterior portion [0044] and said first thickness (toward toe) is from 2-6 mm (2.5-5mm [0044]), and said third thickness is from 5-10 mm (toward heel; between 7 and 10mm [0044]).  Since the foot varies thickness from back to front, the middle thickness would then necessarily have to be between the thickness of the toe and heel which encompasses the range of 3-9mm for the second thickness. (the entire foot thickness is between 2.5-10mm [0044])  The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05  According to Jonsson, the thickness of the foot is based on the size and layup of the foot [0044] and determines the bending stress of the foot [0041].  Therefore, the thickness of the foot is a result effective variable.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the above noted foot thicknesses, in order to optimize the properties of the foot to the individual with a heavier individual needing a thicker foot and a lighter individual needing a thinner foot.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.05II

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trias in view of Clausen (2011/0208323A1) in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and further in view of Allert (2007/0100466).

In regard to claim 6, Trias meets the claim limitations as discussed in the rejection of claim 1, but does not teach a widened toe portion (the examiner suggests claiming widened with regard to what?).  Allert teaches said forward section of said ankle spring blade (toward the toe) comprises a widened toe portion (fig 3), wherein a maximum width of said widened toe portion of said ankle spring blade is smaller than a maximum width of said base spring blade (bottom portion) in said forefoot region of said prosthetic foot device (see annotated fig 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the shape of Allert’s ankle spring blade in the ankle spring blade of Trias because this determines where flexure of the foot occurs [0029] and mimics the natural foot [0030-0031].  In regard to claim 8, Trias meets the claim limitations as discussed in the rejection of claim 1 but does not teach the widths of the ankle spring blade as claimed.  Allert teaches said medial section of said ankle spring blade has a width in said transverse direction of said prosthetic foot device, said width of said medial section of said ankle spring blade decreasing in a direction from said rear section of said ankle spring blade to said forward section of said ankle spring blade (fig 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the shape of Allert’s foot in the ankle spring blade of the invention of Trias because this determines where flexure of the foot occurs [0029] and mimics the natural foot [0030-0031].

    PNG
    media_image1.png
    1066
    969
    media_image1.png
    Greyscale

Annotated figure: from Allert
Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trias in view of Townsend (2011/0071650A1) and in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot).

In regard to claims 1 and 10, Trias teaches a prosthetic foot device having a longitudinal direction (length of foot) and a transverse direction (width of foot) and comprising a base spring blade (base spring), an ankle spring blade (forefoot springs) and a heel spring blade heel springs), said base spring blade and said ankle spring blade being connected in a forefoot region of said prosthetic foot device (see figure),
 said base spring blade and said heel spring blade being connected in a heel region of said prosthetic foot device (see figure)
and said ankle spring blade and said heel spring blade being connected in an ankle region of said prosthetic foot device (connected at adapter in figure),
wherein said ankle spring blade comprises a forward section (toward toe), a medial section (mid-section) and a rear section (toward heel) in said longitudinal direction of said prosthetic foot device
However, Trias does not teach the foot comprises glass fibers or the thicknesses of the foot as claimed.
Townsend teaches a spring blade for a prosthetic foot made of a composite material comprising glass fibers [0106] said ankle spring blade comprises a laminate comprising stacked layers of glass fiber web material and binder material [0106: laminate by definition comprises stacked layers; fiberglass; binder is resin];
wherein the glass fiber web material is impregnated by or embedded in the binder material [0106: prepreg],
wherein the binder material is applied as coatings or layers between the stacked layers of glass fiber web material to form a consolidated composite material comprising the glass web fiber material and the binder material [0106: prepreg].  Please note, this is a product by process limitation patentable only based on the resulting structure and a pre-preg would result in the same end structure as a standard lamination.  However, Townsend does teach prepreg in [0106].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the composite material of Townsend in the foot of Trias because the material is high strength with low weight and minimal creep and superior mechanical expansion properties [0106].
Eitel teaches a foot plate with three thicknesses (fig 4-6; apply carbon fiber weave: apply three layers of carbon-fiber weave staggering the layers), where said forward section having a first thickness (toe), said medial section (middle) having a second thickness and said rear section (toward heel) having a third thickness, wherein said first thickness  is smaller than said second thickness and smaller than said third thickness and wherein said second thickness is smaller than said third thickness said ankle spring blade being divided into said forward section, said medial section and said rear section along dividing lines extending across said ankle spring blade from a first side edge to a second side edge of said ankle spring blade and wherein a change in thickness between said sections of said ankle spring blade takes place abruptly at said dividing lines (fig 4-6; since the layers are cut sharply and not feathered or tapered the changes are abrupt).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Eitel’s layup technique when manufacturing the foot of Trias because staggering the layers of fiber prevents weak points (step of applying carbon fiber weave).  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trias in view of Clausen (2011/0208323A1) and in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and further in view of Christensen (2012/0179274A1).

In regard to claim 24, Trias meets the claim limitations as discussed in the rejection of claim 1, but does not teach the forefoot region is formed as a laminate of the ankle spring blade and the base spring blade (interpreted to mean both blades are laminated together).  Christensen teaches the forefoot region is formed as a laminate of the ankle spring blade and the base spring blade (via attachment 64) [0032: wrapping the toe ends of the foot plate and forefoot art with fiber in resin matrix]  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Christensen’s attachment around the spring and base spring blade of Trias in the forefoot region in order to provide reinforcement [0030] and enhance the connection between multiple blades.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trias in view of Clausen (2011/0208323A1) in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and further in view of Williams (2011/0107581A1).

In regard to claims 25, Trias meets the claim limitations as discussed in the rejection of claim 1, but does not teach the ankle spring blade (forefoot spring) includes a slit.  
	Williams teaches the ankle spring blade includes a slit 290; the slit 290 extends in the longitudinal direction from a front end edge of the ankle spring blade through the forward section and into the medial section of the ankle spring blade (fig 13) and wherein the slit extends through a full length of the medial section of the ankle spring blade and/or through the forefoot region of the base spring blade (through the forefoot region as shown in fig 13).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the slit of Williams in the ankle spring blade of Trias because the slit allows more natural bending if the limb rolls medially or laterally under load [0053].

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trias in view of Clausen (2011/0208323A1) in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and further in view of Frieson (2012/0271434A1).

In regard to claim 25, Trias meets the claim limitations as discussed in the rejection of claim 1 but does not teach the slit as claimed.  Frieson teaches the ankle spring blade includes a slit (between toes 24 fig 1) wherein the slit extends through a full length of the medial section of the ankle spring blade and/or through the forefoot region of the base spring blade (slit extends through the forefoot region of the base spring blade between toes 42 in fig 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the slit of Frieson in the foot of Trias to allow the foot to permit and compensate for different loading in the medial-lateral direction [0071].



    PNG
    media_image2.png
    385
    620
    media_image2.png
    Greyscale

Annotated figure: From Trias

Response to Arguments
In regard to the double patenting rejection of claims 1-4, 6, 8, 12-13, the applicant has not failed a terminal disclaimer.  Please see the updated double patenting rejections above.  
In regard to the drawing objections for failing to show the spring blade has a constant width or the slit extends through a full length of the medial section.  The amendment to claim 2 is rejected.  The amended drawings use dotted lines to show a constant width.  However, dotted lines are used to show an aspect of the figure that is behind an apparatus in patent figures.  Accordingly, the figure now appears to show an extra blade which is not supported by the instant disclosure.  The same issue occurs with the amendment to figure 4, where dotted lines were used.  Accordingly, the amended figures are objected to as noted above.
In regard to the 112b rejection of claims 22, 30 and 31, cancellation of claim 22 renders this rejection moot.  Claim 30 has not been amended and accordingly this rejection is maintained.  Regarding claim 31, the amendment has overcome the rejection.
In regard to the 103(a) rejection of claims 1, 3-4, 10, 12, 21-23 and 28-30 as unpatentable over Trias in view of Clausen (2011/0208323A1) and in view of Eital (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot), the applicant’s arguments have been fully considered.  The applicant states that the difference between Trias and the instant invention is the presence of glass fibers.  The applicant further states that Clausen cannot be combined with Trias because it solves a different problem.  The examiner respectfully disagrees.  The references are analogous art as they both solve the problem of replacing an amputated foot.  The applicant further states that there is no motivation to combine the references because Clausen is silent about any advantages of using glass fibers instead of carbon and points out that Clausen lists several options for material types.  “Composite is strong, resilient and capable of flexing in multiple directions” are all advantages of using a glass fiber composite.  Glass fibers are more resilient than carbon fiber alone.  Further, listing alternatives does not negate the combination.  The applicant states that Clausen states there are no advantages from switching from carbon fiber to glass.  This is not stated in Clausen nor implied by Clausen listing multiple materials.  It is well known in the art that adding glass fiber to carbon or using glass alone allows greater flexibility/resiliency.
The applicant argues that one of ordinary skill in the art would not combine Eitel with Trias because Eitel solves the problem of footplates breaking in the metatarsal region which is not a problem of Trias.  Art does not need to solve the same problem to be combinable.  They are analogous art because they replace a missing or damaged limb (foot or toe) and are both in the field of rehabilitation and prosthetics and orthotics.  The applicant states that one of ordinary skill in the art would modify the carbon base spring of Trias not the forefoot spring blade.  The examiner respectfully disagrees as a lamination layup can be used in any plate of the foot.
The applicant argues that Eital teaches away from introducing class fibers because carbon fiber foot plates have advantages.  This is not teaching away from and the applicant has not pointed out any reason why using fiberglass instead of carbon would make the invention unusable for its intended purpose.  The applicant further argues that Clausen teaches away from the combination with Eital because Eitel’s foot plate has flexibility in determined directions.  Only the layup of Eitel was combined with Trias not the material.  These are both secondary references.  The applicant states that no weak points have been identified in the foot of Trias and therefore the layup of Eitel is not necessary.  Just because the problem has not been recognized by Trias does not mean it does not exist or cannot be improved.
The applicant states that Eitel does not teach the forefoot portion is smaller than the medial section which is smaller than the rear section.  The applicant states the thickest portion of Eitel is in the metatarsal region.  This is not correct.  As discussed in Apply carbon fiber weave, the layers of carbon are staggered as shown in figures 4-6.  It is unclear where the applicant believes this is shown as no citations are cited.  The applicant states that Eitel should not have torsion and therefore Clausen and Eitel are not combinable.  Again, these are both secondary references and aspects are combined with Trias not with each other.
In regard to the 103(a) rejection of claim 2 as unpatentable over Trias in view of Clausen (2011/0208323A1) and in view of Eital (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and further in view of Jonsson (2005/0038524A1), no further arguments have been presented.
In regard to the 103(a) rejection of claims 6 and 8 as unpatentable over Trias in view of Clausen (2011/0208323A1) and in view of Allert (2007/0100466), no further arguments have been presented.
In regard to the 103(a) rejection of claim 13 as unpatentable over Trias in view of Clausen (2011/0208323A1) and in view of Doddroe (2005/0038525A1), no further arguments have been presented.
In regard to the 103(a) rejection of claim 20 as unpatentable over Williams (2011/0107581A1) in view of Eital (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and in view of Clausen, no further arguments have been presented.
In regard to the 103(a) rejection of claim 24 as unpatentable over Trias in view of Clausen (2011/0208323A1) and in view of Eital (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and further in view of Christensen (2012/0179274A1), no further arguments have been presented.
In regard to the 103(a) rejection of claims 25-26 as unpatentable over Trias in view of Clausen (2011/0208323A1) and in view of Eital (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and further in view of Williams (2011/0107581A1), no further arguments have been presented.
In regard to the 103(a) rejection of claims 25 and 27 as unpatentable over Trias in view of Clausen (2011/0208323A1) and in view of Eital (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and further in view of Frieson (2012/0271434A1), no further arguments have been presented.
In regard to the 103(a) rejection of claim 32 as unpatentable over Trias in view of Clausen (2011/0208323A1) and in view of Eital (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) with extrinsic evidence from Trias2 and further in view of Williams, no further arguments have been presented.
In regard to the 103(a) rejection of claim 31 as unpatentable over Trias in view of Clausen (2011/0208323A1) and in view of Eital (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and further in view of Townsend (2011/0071650A1), no further arguments have been presented.
The remainder of the claim limitations refer to new claims and amendments which have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774